BUCHANAN, Chief Judge,
dissenting.
I must dissent.
The unambiguous mandate of Ind.Code 22-4-15-l(d)(2) is that medical substantiation of an employee’s disability must be given to his employer prior to termination. Raham v. Review Board of the Indiana Employment Security Division, (1980) Ind. App., 405 N.E.2d 606. See also Huber v. Review Board of the Indiana Employment Security Division, (1981) Ind.App., 422 N.E.2d 1257. The plain meaning of the words of the controlling statute, “medically substantiated disability,” requires more than the employer’s awareness of a medical problem; a physician’s statement is needed to substantiate the employee’s claim of disability. As a reviewing court, we are under a .duty to give effect to the plain and ordinary meaning of the statute’s language. I.C. 1—1—4—1(1); Wilson v. Stanton, (1981) Ind.App., 424 N.E.2d 1042.
What elsé could a “medically substantiated disability” mean if not the providing of a doctor’s certificate or report?
In addition to substantiating the claimed disability, a physician’s statement serves yet another function: It provides the employee with information to aid him in making “reasonable efforts to maintain the employment relationship.” As outlined by the Raham court, the physician may reliably define the physical limitations arising from the claimant’s disability, indicating whether the claimant is able to continue his present position or suggesting what types of employment the claimant can perform. Such information is crucial to the employee’s claim.
Therefore, I would affirm the Review Board’s conclusion that Goldman failed to make “reasonable efforts to maintain the employment relationship.”